DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The filing of April 12, 2021 has been fully considered.  The amendments and remarks do not differentiate over the applied prior art.  The interpretation of functional language in a device claim is set forth in MPEP 2114.  The device of Wagner in view of Downer is capable of functioning to maintain a sub-atmospheric pressure in the first closed container based on the way the pushrods (46, 54) are manipulated.  Specifically, the function can be achieved by moving an amount of aqueous solvent into the first container (26), then closing the valve (202)(position shown in figure 6c), and then moving the pushrod (54) further away from the inlet and holding it there.  Because the device of the prior art is capable of performing the function claimed, the currently pending claim scope does not differentiate over the applied prior art rejection.  Regarding the arguments Downer relates to an intraocular lens, the Downer reference is relied on broadly for the disclosure of a holding element which holds the position of pushrod in a syringe-type device.  The fact that Downer mentions other structures does not detract from the obviousness rationale.  The sections and comments below are also responsive to the filing of April 12, 2021.

 
35 USC 112, sixth paragraph
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitation “holding element” has been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “element” coupled with functional language “holding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f), claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, and 21-30 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As discussed above, claim 18 has been interpreted as invoking the sixth paragraph of 35 U.SC. 112.  However, the specification does not clearly point out the structure which corresponds to the “holding element” in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 21, 22, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Downer (US 2008/0221584).
Regarding claim 18, Wagner discloses a device (figure 6A) suitable for dissolving a solid composition in an aqueous solvent, the device comprising:
a first closed container (26) suitable for holding a first solid composition, the first closed container including a first closed container inlet having a closed state and an open state, wherein in the closed state the first closed container inlet is sealed to the passage of 
a first movable seal element (58) arranged within the first closed container, for sealing the first closed container and configured to maintain sealing of the first closed container while moving therein between at least a first and a second position within the first closed container, to decrease the internal volume of the first closed container;
a first controller (202) for controlling changing of the first closed container inlet between a closed state and an open state,
a first reservoir (24) suitable for holding a first aqueous solvent the first reservoir comprising a first reservoir outlet adapted to be in fluid communication with the first closed container inlet: and
a second moveable seal element (50) arranged within the first reservoir configured to maintain sealing of the first reservoir,
wherein when the first closed container inlet is in a closed state while the first movable seal element is in the second position, and subsequently the first movable seal element is moved to the first position a headspace having a sub-atmospheric pressure is formed (see MPEP 2114; the device of Wagner is capable of performing this function in that pulling up on the tab 56 while the valve 202 is in the position shown in figure 6C will result in a vacuum being formed); or
wherein the first closed container (26) and the first reservoir (24) are configured to allow agitation by repeated transfer of the aqueous solvent between the first reservoir and the first closed container (see MPEP 2114; the device of Wagner is capable of performing 
the device is configured such that the pressure in the headspace is maintained at a sub-atmospheric level after aqueous solvent has been allowed to flow into the interior volumne of the first closed container (see MPEP 2114; the device of Wagner is capable of performing the function by drawing aqueous solvent into the first container (26), then closing the valve (202)(position shown in figure 6c), and then moving the pushrod (54) further away from the inlet and holding it there).
Wagner does not disclose a holding element configured to releasably hold the first movable seal element in the first position within the first closed container.
Downer teaches a syringe-type device having a holding element (28) configured to releasably hold the first movable seal element (16) in a first position within the first closed container (14)(paragraph 0020).
It would have been obvious to one skilled in the art to provide the device of Wagner with a holding element in the configuration of Downer for the purpose of preventing inadvertent discharge of the contents of the syringe.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Regarding claim 21, Wagner the first closed container (26) comprises a first syringe barrel having a front end and a back end, wherein the front end comprises the first closed container inlet (at 202), and wherein the first moveable seal element comprises a first piston (58) arranged within the first syringe barrel slidingly displaceable from the back end towards the front end of the first syringe barrel and connected to a first piston rod (54)(see figure 6).

Regarding claim 22, Wagner discloses that the first reservoir (24) comprises a second syringe barrel having a front end and a back end, wherein the front end comprises the first reservoir outlet, and the second moveable seal element comprises a second piston (50) arranged within the second syringe barrel slidingly displaceable from the back end towards the front end of the second syringe barrel and connected to a second piston rod (46)(see figure 6).

Regarding claim 27, Wagner discloses the first solid composition comprises solid fibrinogen (the composition is not positively recited in the claim and the device of Wagner is capable of holding fibrinogen; see MPEP 2114).



Regarding claim 30, Wagner discloses a controller actuator which when actuated, causes the first controller to move from the closed state to the open state (paragraph 0063, “A control unit for the three-way valve 202 can include a manual handle connected to the valve element 246 and/or electronic actuators.”).  

Claims 23-25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Downer (US 2008/0221584) and further in view of Cheikh (US 6,349,850).
	Regarding claims 23-25, Wagner and Downer account for much of the claimed subject matter as discussed above, but do not account for a second dual syringe having a closed container, reservoir, movable seals, piston rods, holding element, controller, etc.
	Cheikh teaches that it is known to connect syringe devices together to mix their contents back and forth (see figures 4-6).
It would have been obvious to one skilled in the art to provide the device of Wagner in view of Downer with a duplicate dual syringe for mixing the contents back and forth based on the disclosure of Cheikh.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Regarding claim 28, Wagner accounts for the second solid composition comprising solid thrombin (the material is not positively recited in the claim and the device of Wagner is capable of holding solid thrombin; see MPEP 2114).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Downer (US 2008/0221584) and Cheikh (US 6,349,850) and further in view of Redl (US 4,359,049).
Regarding claim 26, Wagner, Downer, Cheikh account for much of the claimed subject matter as discussed above, but do not disclose a housing for containing the first and second closed containers and/or the first and second reservoirs therein.
Redl teaches that it is known to provide a dual syringe with a housing (3) for the purpose of holding the chambers.
It would have been obvious to one skilled in the art to provide the device of Wagner as modified with a housing based on the teaching of Redl for the purpose of reinforcing the connection of the two chambers and holding them securely.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799